Title: To Thomas Jefferson from John Quincy Adams, 6 November 1822
From: Adams, John Quincy
To: Jefferson, Thomas


                        SIR,
                        
                            DEPARTMENT OF STATE, Washington,
                            6th November 1822
                        
                    I have forwarded to you a Copy of the Additional Census of Alabama, in virtue of an Act of Congress of the 7th of March last; the receipt of which you will be pleased to acknowledge.I have the honour to be, very respectfully, Sir, Your obedient and very humble servant,
                        J. Q. AdamsA Copy has also been sent for the University of Virginia.